DETAILED ACTION
This is on the merits of Application No. 16/707227, filed on 12/09/2019. Claims 1-23 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/09/2019 and 04/30/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claims 1, 13 and 23. Particularly in claims 1 and 13, a controller including instructions configured to enable the drivetrain protection system in response to a first signal from the sensor indicative of the speed at or above a first threshold, the controller further including instructions to trigger the drivetrain protection system in response to a second signal from the sensor indicative of the speed below a second threshold. Particularly in claim 23, a drivetrain protection system in response to a first signal from the sensor reporting the sensed engine speed or rotation speed at or above a first threshold; and triggering, via the controller, the drivetrain protection system to protect the power transfer element by putting the coupling into the disengaged state in response to a second signal from the sensor reporting the sensed engine speed or rotation speed below a second threshold.
Boland et al (US 2019/0136919) is the closest art of record. Boland discloses a material reduction machine (See par. [0042]) with a coupling (114) to engage and disengage a material reduction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Omran et al (US 10060486) discloses a system and method for controlling the engagement of a PTO clutch for a work vehicle.
Herchick et al (US 8066619) discloses a clutch control system between an engine and driven equipment.
Kalinsky et al (US 7225909) discloses a PTO clutch assembly that controls based on engine RPM.
Herchick (US 6557687) discloses a clutch assembly and diagnostic system.
Sparks (US 2018/0112726) discloses a work vehicle drive assembly with electric motor overspeed protection.
Cattani et al (US 2014/0083393) discloses methods for controlling engine idle speed.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659